       CASE 0:18-cr-00014-WMW-BRT Doc. 167 Filed 04/19/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Case No. 18-cr-0014 (WMW/BRT)

                             Plaintiff,
                                                                  ORDER
        v.

Carl Marquis Maddox (1),

                             Defendant.


       This matter is before the Court on Defendant Carl Marquis Maddox’s motion for an

extension of time to supplement or amend his pending motion to vacate his conviction or

sentence pursuant to 28 U.S.C. § 2255. (Dkt. 166.)

       Maddox pleaded guilty in May 2018 to possessing with the intent to distribute

heroin and cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The Court

sentenced Maddox to 144 months’ imprisonment in October 2018. Maddox appealed his

sentence, which the United States Court of Appeals for the Eighth Circuit affirmed on

December 3, 2019. United States v. Maddox, 786 F. App’x 616, 617 (8th Cir. 2019).

       A Section 2255 motion to vacate a conviction or sentence must be filed within one

year after a judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1). For purposes

of Section 2255, a conviction becomes final “after the 90-day period for filing a petition

for a writ of certiorari [has] expired.” Muhammad v. United States, 735 F.3d 812, 814 (8th

Cir. 2013). The Eighth Circuit entered judgment in Maddox’s direct appeal on December

3, 2019, and Maddox’s 90-day period for filing a petition for a writ of certiorari expired on
       CASE 0:18-cr-00014-WMW-BRT Doc. 167 Filed 04/19/21 Page 2 of 4




March 2, 2020. As such, the deadline for Maddox to file a Section 2255 motion was March

2, 2021. Maddox filed a timely Section 2255 motion on February 25, 2021.1

       Maddox jointly filed his Section 2255 motion with the pending motion for an

extension of time to supplement or amend his Section 2255 motion. Maddox contends that

he requires additional time to research and draft a meaningful memorandum of law in

support of his pending Section 2255 motion and that his efforts to do so have been impeded

by prison lockdowns and other measures implemented by the Federal Bureau of Prisons

(BOP) as a result of the ongoing COVID-19 pandemic. Specifically, Maddox asserts that

he has lacked access to, among other things, the prison law library, a typewriter, a computer,

a copy machine, and his personal property. As such, Maddox seeks a 180-day extension

of time to supplement or amend his Section 2255 motion.

       “The Federal Rules of Civil Procedure govern habeas proceedings unless

superseded by the rules governing section 2254 or 2255 cases.” Barnett v. Roper, 541 F.3d

804, 807 (8th Cir. 2008). A party may amend a pleading once as a matter of course within

21 days after serving it or within 21 days after service of a responsive pleading. Fed. R.

Civ. P. 15(a)(1). This rule applies to amendments to a Section 2255 motion. See United

States v. Harrison, 469 F.3d 1216, 1217 (8th Cir. 2006).


1
       Although the Court did not receive Maddox’s Section 2255 motion until March 5,
2021, the record reflects that Maddox delivered his Section 2255 motion to the prison
mailing system on February 25, 2021. Therefore, Maddox’s Section 2255 motion is
deemed to have been filed on that date. See Grady v. United States, 269 F.3d 913, 916 (8th
Cir. 2001) (explaining that under the “prison mailbox rule,” a pro se prisoner’s Section
2255 motion is deemed to be filed “at the moment [the prisoner] delivered it to the warden
for forwarding to the clerk of the district court”).


                                              2
       CASE 0:18-cr-00014-WMW-BRT Doc. 167 Filed 04/19/21 Page 3 of 4




       Maddox seeks additional time to supplement or amend his Section 2255 motion

after the one-year limitations period has ended. For that reason, his ability to amend his

Section 2255 motion “as a matter of course” is limited. See Johnson v. United States, 860

F. Supp. 2d 663, 706–10 (N.D. Iowa 2012). To the extent that Maddox seeks to supplement

claims that he raised in his timely Section 2255 motion, such supplementation “may be

deemed timely if [it] relate[s] back to a timely filed motion” pursuant to Rule 15(c). Dodd

v. United States, 614 F.3d 512, 515 (8th Cir. 2010).

       However, untimely Section 2255 claims that do not relate back to a timely motion

may be considered only if they meet the requirements for equitable tolling. See Johnson,

860 F. Supp. 2d at 706–10. The limitations period in Section 2255 “is not jurisdictional

and is therefore subject to the doctrine of equitable tolling.” English v. United States, 840

F.3d 957, 958 (8th Cir. 2016) (citing Holland v. Florida, 560 U.S. 631, 645 (2010)).

“Equitable tolling is an extraordinary remedy that affords the otherwise time-barred

petitioner an exceedingly narrow window of relief.” Chachanko v. United States, 935 F.3d

627, 629 (8th Cir. 2019) (internal quotation marks omitted). “A petitioner is entitled to

equitable tolling only if he shows (1) that he has been pursuing his rights diligently, and (2)

that some extraordinary circumstance stood in his way and prevented timely filing.” Id.

(internal quotation marks omitted).

       The nature of any forthcoming supplement or amendment that Maddox wishes to

make to his pending Section 2255 motion is unclear. As such, the Court lacks sufficient

information to determine whether any supplement or amendment could be deemed timely




                                              3
       CASE 0:18-cr-00014-WMW-BRT Doc. 167 Filed 04/19/21 Page 4 of 4




either because it relates back to Maddox’s pending Section 2255 motion or because it is

subject to equitable tolling.   Thus, the Court reserves judgment as to whether any

forthcoming supplement or amendment will be permitted. But the Court has discretion to

consider a request for leave to amend at any time. See Fed. R. Civ. P. 15(a)(1)(2)

(providing that a “court should freely give leave [to amend] when justice so requires”).

The Court also has discretion to set the briefing schedule as to Maddox’s pending Section

2255 motion. See generally Rules Governing Section 2255 Proceedings. Because Maddox

has demonstrated good cause based on the restrictions imposed on him by the BOP during

the ongoing COVID-19 pandemic, the Court will provide Maddox an additional 180 days,

calculated from the date his motion was filed, to file a supplemental memorandum of law

in support of his pending Section 2255 motion.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Defendant Carl Marquis Maddox’s motion for an extension of time to

supplement or amend his pending Section 2255 motion, (Dkt. 166), is GRANTED.

      2.     Defendant Carl Marquis Maddox may file a supplemental memorandum of

law in support of his Section 2255 motion no later than August 24, 2021.



Dated: April 19, 2021                                  s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            4
